          Case 1:20-cv-05770-JMF Document 185 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK, et al.,                                             :
                                                                       :
                                     Plaintiffs,                       :   20-CV-5770 (RCW) (PWH) (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
DONALD J. TRUMP, in his official capacity as                           :
President of the United States, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
NEW YORK IMMIGRANT COALITION, et al.,                                  :
                                                                       :
                                     Plaintiffs,                       :   20-CV-5781 (RCW) (PWH) (JMF)
                                                                       :
                  -v-                                                  :           (Consolidated)
                                                                       :
DONALD J. TRUMP, in his official capacity as                           :
President of the United States, et al.,                                :      ORDER OF DISMISSAL
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        When this Court issued its Opinion and Order granting Plaintiffs’ motion for summary

judgment and denying Defendants’ motion to dismiss, familiarity with which is assumed, it held

that the case was ripe based on the Presidential Memorandum’s deterrent effects on the then-

ongoing Census. See New York v. Trump, — F. Supp. 3d. —, No. 20-CV-5770 (RCW) (PWH)

(JMF), 2020 WL 5422959, at *15-25 (S.D.N.Y. Sept. 10, 2020) (per curiam) (ECF No. 164).

The Court expressed “considerable doubt” that Plaintiffs’ alternative theory of harm —

stemming directly from the exclusion of illegal aliens from the apportionment base — would
         Case 1:20-cv-05770-JMF Document 185 Filed 01/15/21 Page 2 of 2




support jurisdiction, noting that it was “likely too speculative for Article III purposes,” but the

Court ultimately refrained from deciding the issue. Id. at *15 (internal quotation marks omitted).

       By the time the Supreme Court heard Defendants’ appeal from this Court’s decision, the

Census count had concluded and, as Plaintiffs apparently conceded, the latter theory of harm was

the only potentially valid theory. See Trump v. New York, 141 S. Ct. 530, 534-35 (2020) (per

curiam) (“As the plaintiffs concede, any chilling effect from the memorandum dissipated upon

the conclusion of the census response period.”). A majority of the Court held that that theory of

harm was insufficient to support jurisdiction because it was “riddled with contingencies and

speculation.” Id. at 535. Accordingly, the Supreme Court vacated this Court’s judgment and

“remanded with instructions to dismiss for lack of jurisdiction.” Id. at 537.

       In light of the Supreme Court’s decision, which has now been docketed here, see 20-

CV-5770, ECF No. 184; 20-CV-5781, ECF No. 71, these cases are dismissed without prejudice

to the filing of a new lawsuit challenging the Presidential Memorandum if or when Plaintiffs’

claims are once again ripe for judicial review.1


       SO ORDERED.

Dated: January 15, 2021                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




1
        Although these cases were heard by a three-judge panel, 28 U.S.C. § 2284(b)(3) provides,
in relevant part, that “[a] single judge may conduct all proceedings except the trial,” and — with
exceptions not relevant here — “enter all orders permitted by the rules of civil procedure.”

                                                   2
